Tactical Air Defense Services Hires Director of Latin America. Carson City, NV-July 9, 2010-Tactical Air Defense Services, Inc. (OTCBB: TADF-OB), an Aerospace/Defense Services contractor that offers air-combat training, aerial refueling, aircraft maintenance, disaster relief services, and other Aerospace/Defense services to the United States and Foreign militaries and agencies, is pleased to announce that it has hired Rene Ferrer, Jr. as its Director of Latin America to spearhead its ongoing efforts to procure aerial defense contracts with Latin American governments. Mr.
